Case: 09-40525   Document: 00511001518    Page: 1   Date Filed: 01/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                January 12, 2010
                                 No. 09-40525
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

AUSENCIO CASTANEDA-RIVERA,

                                           Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:08-CR-1411-1


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Ausencio Castaneda-
Rivera has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Castaneda-Rivera has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.     Accordingly, counsel’s motion for leave to




        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
  Case: 09-40525   Document: 00511001518 Page: 2      Date Filed: 01/12/2010
                        No. [5th Circuit Case No.]

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2